Citation Nr: 1426139	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative changes of the cervical spine with disc bulge, to include as secondary to the service-connected lumbar spine degenerative joint disease (DJD) and the service-connected shoulder disabilities.


REPRESENTATION

Appellant represented by:	Larry Stokes, Accredited Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 2006.  There is a prior unverified period of active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for the present issue.

In November 2012, the Veteran testified before the undersigned at a Central Office Board hearing in Washington, D.C.; a transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the case file or are not pertinent to the appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary for further development prior to final adjudication of this matter, primarily for the purposes of obtaining a VA examination and medical opinion.  

The Veteran has a current diagnosis of cervical spondylosis with associated disc protrusions as February 2008 MRI studies confirmed disc space narrowing and degenerative spurring associated with disc protrusions in the cervical spine.  He also has a diagnosis of cervical radiculopathy (see March 2008, Physical Therapy Reports).  He avers that his current cervical spine disability is secondary to his service-connected lumbar spine DJD and service-connected shoulder disabilities.  See September 2008 Statement.  

Service treatment records show treatment and diagnoses of DJD of the lumbar spine and a right rotator cuff disability (including surgery).  The Veteran reported on his May 2006 Medical Report that he had back pain, painful joints, and numbness; he did not specify if he was referring to the lumbar spine or the cervical spine.  He testified at his Board hearing that as the MRI results showed degenerative changes in his neck, he actually had cervical spine problems for a duration of greater than 6 months in service.  He stated that he began treatment in 2004 in service for his neck in connection with primary treatment for the shoulder.  Thus, he contends that his cervical spine issues stemmed originally from his right shoulder rotator cuff disability in 2004.  He also later claimed that his cervical spine disability is secondary to his lumbar spine disability.  

As the Veteran asserts that his cervical spine disability began in service secondary to his shoulder and lumbar spine disabilities, the Board must remand for an examination to determine the current nature of his cervical spine disability and also for an etiological medical opinion discussing the theories of direct and secondary service connection.

Prior to affording the Veteran an examination, any relevant outstanding records must be obtained and associated with the case file.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his neck, back, and shoulder disabilities.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. 
§ 3.159(e) should be provided to the Veteran.

2. Once records development is completed, afford the Veteran a VA orthopedic examination to determine the nature and likely etiology of his cervical spine disability.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

After reviewing the claims folder and examining the Veteran the examiner is asked to determine whether it is at least as likely as not (probability of 50 percent) that his cervical spine disability is related to any event in active service from July 1981 to October 2006.  Consider the Veteran's statements regarding onset of the cervical spine disability in connection with his shoulder and back disabilities.  Did the cervical spine disability have its onset in service or manifest within one year from separation from service in October 2006?

Specifically ask the examiner to provide an opinion as to whether the Veteran's cervical spine disability is proximately due to or the result of the Veteran's service-connected lumbar spine and shoulder disabilities (right or left).  The examiner should comment on whether the cervical spine disability is aggravated (permanently worsened) by the service-connected lumbar spine and/or shoulder disabilities.

If aggravation is found, identify the baseline level of severity prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3. Thereafter, readjudicate the claim.  If the issue is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



